Case 2:18-cv-00086-SJF-AKT Document 23 Filed 05/01/19 Page 1 of 2 PageID #: 142



                                                                    HUNTON ANDREWS KURTH LLP
                                                                    125 HIGH STREET
                                                                    SUITE 533
                                                                    BOSTON, MASSACHUSETTS 02110-0533


                                                                    TEL 617 • 648 • 2800
                                                                    FAX 617 • 433 • 5022


                                                                    CHRISTOPHER M. PARDO
                                                                    DIRECT DIAL: 617 • 648 • 2759
                                                                    EMAIL: cpardo@HuntonAK.com

 May 1, 2019


VIA CM/ECF AND ELECTRONIC MAIL

Steven John Moser, Esq.
Moser Law Firm, P.C.
3 School Street, Suite 207B
Glen Cove, New York 11542
smoser@moseremploymentlaw.com

       Re:     Scott and Meynard et al. v. Whole Food Market Group, Inc.
               E.D.N.Y. Docket No. 2:18-cv-86 (SJF) (AKT)

Dear Attorney Moser:

       This Firm represents Defendant Whole Foods Market Group, Inc. in this matter. Enclosed
please find a Notice of Motion for Reconsideration and a supporting Memorandum of Law.
Pursuant to Rule 4 of Judge Feuerstein’s Individual Rules and the April 10, 2019 Order (Docket
Entry 19), only a copy of this letter is being electronically filed today. The motion papers will be
bundled and filed upon completion of all briefing per the schedule established by the Court.

       Please contact me directly with any questions in this regard.

                                                     Sincerely,



                                                     Christopher M. Pardo, Esq.

CMP/bt
Encls.

Cc:    Hon. Sandra J. Feuerstein, U.S.D.J. (via CM/ECF and U.S. First-Class Mail, w/o encls.)
Case 2:18-cv-00086-SJF-AKT Document 23 Filed 05/01/19 Page 2 of 2 PageID #: 143



                              CERTIFICATE OF SERVICE

        I, Christopher M. Pardo, counsel for Defendant Whole Foods Market Group, Inc., hereby
certify that on May 1, 2019, the foregoing document was served by CM/ECF and electronic mail
(per the agreement of the parties) upon counsel for Plaintiffs as follows:

       Steven John Moser, Esq.
       Moser Employment Law
       3 School Street, Suite 207B
       Glen Cove, NY 11542
       smoser@moseremploymentlaw.com


                                                  /s/ Christopher M. Pardo
                                                  Christopher M. Pardo
